DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marc Van Dyke on 2/24/2021.

The application has been amended as follows: 

Claim 51 is being amended as follows:
51. A device for simultaneous stimulation of a scalp and direct ion-deposition into skin thereof, the device comprising: 

b. an array of stimulating elements disposed along a respective circumference of each wheel of the wheel-array, each stimulating element comprising or being coated by a metal, each stimulating element being adapted to pierce said skin of said scalp no deeper than a thickness of a dermis; and 
c. an electrical power source, said stimulating elements coupled to the electrical power source, wherein the wheels of said wheel-array are adapted to roll over said scalp to drive said piercing by said stimulating elements such that: 
i. upon piercing contact between the stimulating elements and the skin and simultaneously therewith, the electrical power source causes the stimulating elements that are in said piercing contact with the skin to release ions of the metal directly into the skin of the scalp; and 
ii. the directly-released ions are supplied by the metal of the stimulating element or of the coating thereof so as to consume the stimulating element or the coating thereof.

Claim 53 is being amended as follows:
53. The device of claim 51 wherein a type of ions delivered per stimulating element is controlled by controlling a polarity of voltage of each of the stimulating elements. 

Claim 54 is being amended as follows:
54. The device of claim 51, wherein, 
a first group of stimulating elements of said array comprises a first metal; and 
a second group of stimulating elements of said array comprises a second metal.

Claim 55 is being amended as follows:
55. The device of claim 51, wherein said ions that are released upon said piercing of the skin comprise at least one of copper ions and zinc ions.

Claim 60 is being amended as follows:
60. The device of claim 51 wherein the device further comprises an encoder operable to count revolutions or partial revolutions of the wheel-array.

Claim 65 is being amended as follows:
65. The device of claim 51 wherein the electrical power source is an alternating current source that is adapted to operate at a frequency of at most about 500 Hz.

Claim 66 is being amended as follows:
66. The device of claim 51 wherein the electrical power source is an alternating current source that is adapted to operate at a frequency of at most about 100 Hz.

Claim 71 is being amended as follows:
2 upon said piercing of the skin to directly release the ions therein.

Claim 72 is being amended as follows:
72. A method comprising: 
a. providing the device of claim 51; 
b. rotating the wheels [[to]] of the wheel-array to roll the wheels over 
i. upon piercing of the skin and simultaneously therewith, the electrical power source causes the stimulating elements to release ions of the metal directly into the skin of the scalp; and 
ii. the directly-released ions are supplied by the metal of the stimulating element or of the coating thereof so as to consume the stimulating element or the coating thereof.

Claim 73 is being amended as follows:
73. The method of claim 72 wherein each piercing is of a duration of not less than 0.01 seconds and not more than 0.1 seconds.



Allowable Subject Matter
Claims 51, 53-55, 57-60, 62, 65, 66, and 71-73 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 51, while Choi et al. (US 5,964,729) discloses:
 a device for simultaneous stimulation of u scalp and direct ion-deposition into skin thereof (though Choi does not mention a scalp, this limitation found in the preamble is being interpreted merely as an intended use and Choi appears fully capable of stimulating a scalp based on the structure below), the device comprising: 
a. a wheel-array (10) comprising a plurality of wheels (13) the wheels of the wheel-array being parallel to each other and spaced apart from each other (see Figs. 3, 5, 6), 

c. an electrical power source (152), said stimulating elements coupled to the electrical power source (see Fig. 10, para beginning line 39 col. 7).

Choi is silent to the plurality of wheels each having a thickness of at most 0.2 mm, the wheels of the wheel-array being parallel to each other and spaced apart from each other, at a spacing of at least 1 mm and at most 5 mm, along a common axis, as well as each stimulating element comprising or being coated by a metal, each stimulating element being adapted to pierce said skin of said scalp no deeper than a thickness of a dermis and wherein the wheels of said wheel-array are adapted to roll over said scalp to drive said piercing by said stimulating elements such that: i. upon piercing contact between the stimulating elements and the skin and simultaneously therewith, the electrical power source causes the stimulating elements that are in said piercing contact with the skin to release ions of the metal directly into the skin of the scalp; and ii. the directly-released ions are supplied by the metal of the stimulating element or of the coating thereof so as to consume the stimulating element or the coating thereof.
Other prior art, such as James (US 2007/0073217 A1) teaches putting a “bioactive material on one or more of the needles” (see claim 13, para 0012-0014, 0031), but is silent to the bioactive material comprising metal, and is thus silent to stimulating elements comprising or being coated by a metal wherein an electrical power source causes the stimulating elements that are in said piercing contact with the skin to release ions of the metal directly into the skin of the scalp; and ii. the directly-released ions are supplied by the metal of the stimulating element or of the coating thereof so as to consume the stimulating element or the coating thereof.

Because of the above, there does not appear to be an obvious combination of the prior art that would have led to one having ordinary skill in the art to arrive at the invention of claim 51.
Claims 53-55, 57-60, 62, 65, 66, and 71-73 depend from claim 51.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/James D Ponton/Examiner, Art Unit 3783 
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783